Exhibit 99.3 As filed with the Securities and Exchange Commission on May 4, 2012 Registration No. 333-[Ÿ] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COLLABRIUM JAPAN ACQUISITION CORPORATION (Exact name of registrant as specified in its charter) British Virgin Islands N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) c/o Collabrium Advisors LLP 16 Old Bond Street London W1S 4PS 44-20-7408-4710 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Koji Fusa, Chief Executive Officer c/o Collabrium Advisors LLP 16 Old Bond Street London W1S 4PS 44-20-7408-4710 (Name, address, including zip code, and telephone number, including area code, of agent for service) David Alan Miller, Esq. Jeffrey M. Gallant, Esq. Graubard Miller 405 Lexington Avenue, 19th Floor New York, New York 10174 (212) 818-8800 (212) 818-8881 — Facsimile Copies to: Simon Schilder, Esq. Ogier Qwomar Complex, 4 th Floor PO Box 3170 Road Town, Tortola British Virgin Islands VG11110 +1 + 1 — Facsimile Douglas S. Ellenoff, Esq. Stuart Neuhauser, Esq. Ellenoff Grossman & Schole LLP 150 East 42 nd Street, 11 th Floor New York, New York 10017 (212) 370-1300 (212) 370-7889 — Facsimile Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price per Unit(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units, each consisting of one ordinary share, no par value, and one Warrant(2) $ $ $ Ordinary Shares included as part of the Units(2) — — — Warrants included as part of the Units(2) — — — Representative’s Unit Purchase Option 1 $ $ — Units underlying the Representative’s Unit Purchase Option (“Representative’s Units”) $ $ $ Ordinary Shares included as part of the Representative’s Units — — — Warrants included as part of the Representative’s Units — — — Total $ $ Estimated solely for the purpose of calculating the registration fee. Includes 600,000 units, 600,000 ordinary shares underlying such units and 600,000 warrants underlying such units, which may be issued on exercise of a 45-day option granted to the underwriters to cover over-allotments, if any. No fee pursuant to Rule 457(g). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS
